IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 159 MM 2014
                              :
             Respondent       :
                              :
                              :
         v.                   :
                              :
                              :
CAMERON ARTHUR HARINARAIN,    :
                              :
             Petitioner       :


                                      ORDER


PER CURIAM
      AND NOW, this 21st day of November, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.